 8:17-cv-00266-JFB-SMB Doc # 118 Filed: 12/08/20 Page 1 of 1 - Page ID # 1191




                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

KAREN EDWARDS,                             )           Case No. 8:17CV266
                                           )
                     Plaintiff,            )                ORDER TO DESTROY
                                           )
              vs.                          )
                                           )
                                           )
THE URBAN LEAGUE OF                        )
NEBRASKA, INC.,                            )
                Defendant.                 )


       Counsel for both the plaintiff and the defendant notified the court on December 8,

2020 that they wish the following exhibits held by the court in this matter to be

destroyed.

               Plaintiff’s Trial Exhibits from jury trial held July 15-18, 2019

              Defendant’s Trial Exhibits from jury trial held July 15-18, 2019

       Pursuant NECivR 79.1(f) or NECrimR 55.1(g), if counsel fails to show cause why

the exhibits should not be destroyed, the clerk’s office is directed to destroy the above-

listed exhibits 14 days from the date of this order.

       IT IS SO ORDERED.

       DATED: December 8, 2020



                                                  BY THE COURT



                                                  s/ Joseph F. Bataillon
                                                  Senior United States District Judge



                                                                  Exhibits-Order_to_Destroy.docx
                                                                               Approved 12/17/15
